Case: 3:20-cv-00224-NBB-RP Doc #: 66-55 Filed: 02/02/21 1 of 4 PageID #: 1143




                  EXHIBIT 55
   Case: 3:20-cv-00224-NBB-RP Doc #: 66-55 Filed: 02/02/21 2 of 4 PageID #: 1144




                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                    Oxford Division

 JOHN RASH,                                        )
                                                   )   No. 3:20-cv-224-NBB-RP
                       Plaintiff,                  )
 v.                                                )   DECLARATION OF JOHN RASH
 LAFAYETTE COUNTY, MISSISSIPPI,                    )
               Defendant.                          )
                                                   )
                                                   )



I, John Rash, declare the following under penalty of perjury pursuant to 28 U.S.C. § 1746:

   1. My name is John Rash. I am a resident of Oxford, Lafayette County, Mississippi. I am a

       documentary filmmaker, photographer, visual artist, and educator. I plan to remain a

       resident of Oxford and/or Lafayette County indefinitely.

   2. In 2018, 2019 and 2020, I organized a free, annual, public, art event, titled

       PROJECT(ion), as part of the Oxford Fringe Festival, the latter of which is an annual art

       festival held in Oxford. I was denied a permit to use the Lafayette County Courthouse

       (the Courthouse ) grounds for PROJECT(ion), which was scheduled to be held on

       August 8, 2020, after Lafayette County in the summer of 2020 implemented a curfew on

       the Courthouse grounds from dusk till dawn. The PROJECT(ion) event requires darkness

       for the projections to be visible, thus any PROJECT(ion) events outdoors must be held

       when it is dark. I intend to organize and hold PROJECT(ion) in 2021 and indefinitely

       thereafter.

   3. I also am involved in the Oxford Film Festival which includes a public PROJECT(ion)

       event in Oxford each year as part of the Oxford Film Festival program. These events are

       held outside when it is dark. By nature, it is not possible to have these events outside

                                           Page 1 of 3
Case: 3:20-cv-00224-NBB-RP Doc #: 66-55 Filed: 02/02/21 3 of 4 PageID #: 1145




   unless it is dark. I intend to continue my involvement with the Oxford Film Festival in

   2021 and indefinitely thereafter.

4. I intend to apply for permits to hold public events or gatherings on Lafayette County

   property including the Courthouse grounds in the future. Absent the curfew, I would

   apply for such permits on the Courthouse grounds after dark and would continue to do so

   in the future.

5. I also have attended and documented political gatherings and other events in Lafayette

   County in the past, including on the Courthouse grounds. I intend to continue to do so in

   the future. The Count s recent changes in the rules for attending political and other

   events on and around the Courthouse grounds interfere with these plans.

6. In particular, it is not clear to me whether under the Count s current rules, I need a

   permit merely to be present on the Courthouse grounds, for instance, to take photographs

   or video footage of the grounds or of an event taking place on the grounds. The meaning

   of the Count s rule that the Courthouse grounds are closed thirt minutes before dusk is

   also not clear to me. These new restrictions make me less likely to go to the Courthouse

   grounds for political or artistic purposes, because I am concerned that being present on

   Courthouse grounds might be a iolation of the Count s rules.

7. It is my belief that the Courthouse grounds are an important place for political and

   artistic expression. The Courthouse grounds are in the center of the Oxford town square

   and so are a natural center for the open exchange of ideas.

8. In addition, the Courthouse grounds prominently host a Confederate monument. I am

   critical of the Confederate monument and of the political and social ideas it represents,

   and I believe that I as well as other community members        should have the right to



                                        Page 2 of 3
   Case: 3:20-cv-00224-NBB-RP Doc #: 66-55 Filed: 02/02/21 4 of 4 PageID #: 1146




       express my views about the Confederate monument through political speech and artistic

       expression. Because the Courthouse grounds are the site of the Confederate monument, I

       believe the Courthouse grounds, including the area around the Confederate monument,

       are a uniquely appropriate venue for me to express these views.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on February 2, 2021 at Oxford, MS.


                                                 By: ____________________
                                                    John Rash




                                           Page 3 of 3
